UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-1526


SHENG DA DONG,

                   Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                   Respondent.


On Petition for Review of an Order of the Board of Immigration Appeals.


Argued: May 9, 2018                                            Decided: July 20, 2018


Before THACKER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition for review granted and remanded for further proceedings by unpublished
opinion. Judge Harris wrote the opinion, in which Judge Thacker and Judge Shedd
joined.


ARGUED: Henry Zhang, ZHANG & ASSOCIATES, P.C., New York, New York, for
Petitioner. Sergio F. Sarkany, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent. ON BRIEF: Chad A. Readler, Acting Assistant
Attorney General, Kiley Kane, Senior Litigation Counsel, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PAMELA HARRIS, Circuit Judge:

       Sheng Da Dong, a native and citizen of China, seeks asylum and withholding of

removal from the United States.      If repatriated, Dong fears persecution by Chinese

authorities, who already once have detained, interrogated, and beaten him unconscious

for his association with Falun Gong, an outlawed spiritual practice.

       Because Dong has suffered past persecution, he is entitled to a presumption that

his fear of future persecution is “well-founded,” as required to qualify for relief. The

Board of Immigration Appeals found that the presumption was rebutted by a showing of

fundamentally changed circumstances – specifically, that Chinese authorities no longer

perceive Dong as a dissident deserving of punishment.           Alternatively, the Board

concluded, the presumption was rebutted because the Immigration Judge properly found

that Dong could avoid future persecution by relocating within China. On both these

grounds, the Board denied asylum and withholding of removal.

       We conclude that the Board erred in holding that the government rebutted the

presumption of a well-founded fear of persecution. The burden in this case fell squarely

on the government, and there is not substantial record evidence to support a finding that

the government established, by a preponderance of the evidence, the requisite “changed

circumstances.” As for whether future persecution could be avoided through relocation,

the government concedes that the burden improperly was shifted to Dong on that issue.

Accordingly, we vacate the Board’s denial of asylum and withholding of removal, and

remand for further proceedings consistent with this opinion.



                                            3
                                            I.

      We begin with the statutory and regulatory background relevant to Dong’s

petition. The Immigration and Nationality Act (“INA”) gives the Attorney General the

discretion to “grant asylum to applicants who qualify as ‘refugees.’” Ilunga v. Holder,

777 F.3d 199, 206 (4th Cir. 2015). A “refugee” is an applicant who, among other things,

is “unable or unwilling to return” to his home country “because of persecution or a well-

founded fear of persecution.” See 8 U.S.C. § 1101(a)(42)(A). This appeal turns on

whether Dong qualifies as a refugee under the “well-founded fear of persecution”

standard.

      Ordinarily, an applicant for relief bears the burden of showing a well-founded fear

of persecution. See Tassi v. Holder, 660 F.3d 710, 720 (4th Cir. 2011). But – critically

for this case – if an applicant shows that he has suffered “past persecution,” then he “is

presumed to have the required well-founded fear of persecution.”          Li Fang Lin v.

Mukasey, 517 F.3d 685, 692–93 (4th Cir. 2008) (emphasis added); see 8 C.F.R.

§ 1208.13(b)(1). The burden then shifts to the government to rebut that presumption,

which it can do by establishing, by a preponderance of the evidence, one of two things:

either that there has been a “fundamental change in circumstances such that the applicant

no longer has a well-founded fear of persecution,” 8 C.F.R. § 1208.13(b)(1)(i)(A), (ii), or

that the applicant “could avoid future persecution by relocating to another part” of his

country, 8 C.F.R. § 1208.13(b)(1)(i)(B), (ii). See Li Fang Lin, 517 F.3d at 693. If the

government cannot meet this burden, then the applicant has established the requisite well-

founded fear.

                                            4
       The standard for withholding of removal, another form of relief sought by Dong,

is more stringent than the standard for asylum. Entitlement to withholding of removal

requires not only that the applicant qualify as a “refugee” eligible for asylum, but also a

“clear probability” that his “life or freedom would be threatened” if he were sent back to

his home country. Anim v. Mukasey, 535 F.3d 243, 252–53 (4th Cir. 2008); see 8 U.S.C.

§ 1231(b)(3)(A).    Accordingly, if Dong cannot satisfy the well-founded fear of

persecution standard for asylum eligibility, then it follows that he is not entitled to

withholding of removal. See Anim, 535 F.3d at 253.



                                            II.

       In July 2009, Sheng Da Dong was taken into custody for entering the United

States without authorization. After an asylum officer made an initial determination that

Dong credibly feared persecution if returned to China, the Department of Homeland

Security charged Dong with removability and issued a notice to appear for a hearing to

consider whether he qualified for relief.       See 8 U.S.C. § 1225(b)(1)(B)(ii).    Dong

conceded removability and applied for asylum and withholding of removal. 1

       In May 2011, Dong testified before the Immigration Judge (“IJ”) and submitted

evidence supporting his application.     We start by summarizing the testimony and

evidence, and then describe the ensuing agency proceedings.

       1
        Dong also sought relief under the Convention Against Torture, or “CAT.” The
Immigration Judge rejected that claim on the ground that Dong had presented no
evidence of the likelihood of “torture” as defined by the CAT, and Dong waived his
appeal of that finding. Accordingly, we do not address the issue further.

                                            5
                                            A.

         In early 2009, Chinese police arrested Dong for passing out pamphlets on the

streets of his hometown in Fuzhou City, the capital of China’s Fujian province. Dong

was unaware at the time that the pamphlets promoted Falun Gong, a spiritual practice

banned by the Chinese government as an “evil cult.” A.R. 163. At a local police station,

officers handcuffed Dong to a pole and interrogated him for two days about his

connections to Falun Gong. During Dong’s interrogation, police repeatedly struck him

with batons, chairs, and their fists until he lost consciousness and had to be hospitalized.

When Dong awoke the next day, he observed police guarding his hospital room. Afraid

for his safety, Dong escaped through a first floor window and took shelter at a friend’s

house. After Dong’s parents told him that police were searching for him at his home,

Dong remained in hiding.

         Two months later, using documents provided by a “snakehead” – a professional

smuggler of Chinese migrants – Dong flew from China to Venezuela. From there, Dong

traveled to Cuba and then to Mexico, where he began a journey on foot toward the United

States. In July 2009, the United States Border Patrol apprehended Dong near Hidalgo,

Texas.

         At his removal hearing, Dong expressed fear that if he returns to China he again

“will be arrested, . . . beaten, and . . . tortured.” A.R. 381. When asked why he feared

that outcome, Dong explained that in September 2009, six months after he was arrested in

China, his parents informed him that police still were searching for him at his home.



                                             6
When asked whether the police had been to his house since then, Dong responded that he

and his parents “didn’t talk about that anymore.” Id.

      Dong also testified that after being released from custody, he obtained a passport

from the Consulate General of the People’s Republic of China in New York (hereinafter

“New York consulate”). The consulate issued him the passport, Dong said, without

mentioning his arrest in China or his association with Falun Gong. The parties agree that

the passport was issued at some point in September 2009, the same month during which

Chinese police were searching for Dong at his parents’ house.

      In addition to his testimony, Dong submitted an affidavit from his father, Qi Feng

Dong, corroborating Dong’s account and averring that, even after Dong fled, Chinese

authorities “came to [the family’s] home to look for [Dong] many times and asked . . .

Dong to surrender himself as soon as possible or they would punish him severely.” A.R.

553. Both Dong and the government also submitted background information on China’s

efforts to persecute individuals associated with Falun Gong. A State Department report

submitted by the government, for instance, explained that Chinese authorities have

“launched a massive anti-Falun Gong propaganda campaign, initiated a comprehensive

effort to round up practitioners not already in custody, and sanctioned high pressure

indoctrination tactics in order to force practitioners to renounce Falun Gong,” including

“beatings,” “torture,” and “reeducation-through-labor.” A.R. 499.

                                            B.

      This case has a long procedural history, beginning with the first of the IJ’s three

decisions on Dong’s application, issued in 2011. After reviewing the evidence and

                                            7
Dong’s testimony, the IJ concluded that Dong was credible, observing that his account

was consistent with notes taken by the asylum officer during his initial interview and with

other record evidence. Nevertheless, the IJ denied Dong’s application, on the ground that

Dong had failed to establish a well-founded fear of future persecution.

       In considering that question, the IJ did not give Dong the benefit of the

presumption of a well-founded fear that arises from past persecution. That was because,

in the IJ’s view, the prior detention and beating suffered by Dong were not severe enough

to constitute “past persecution,” triggering the presumption.        Instead, the burden

remained on Dong, who could not establish, according to the IJ, that his fear of future

persecution in China was “well-founded.” In reaching that conclusion, the IJ noted that

Dong had not shown why he could not relocate to a different part of China to avoid any

risk of persecution. He also suggested that the issuance of a passport to Dong “would

seem to undercut” the prospect that Chinese officials were prepared to persecute him

upon his return. A.R. 427. Because Dong had not met his burden of showing a well-

founded fear of persecution, the IJ concluded, he was not eligible for asylum, which

meant that he also was not entitled to withholding of removal.

       Dong appealed the IJ’s decision, and a one-member panel of the Board of

Immigration Appeals (“Board” or “BIA”) sustained the appeal. The IJ erred, the Board

concluded, in failing to apply the presumption of well-founded fear to Dong’s case,

because the beating sustained by Dong – accompanied by a loss of consciousness and

hospitalization – was indeed sufficiently severe to constitute “past persecution.” The

Board thus remanded to the IJ to consider whether the government could rebut the

                                            8
presumption that Dong had a well-founded fear of further persecution upon return to

China.

         Although it now bore the burden of proof, the government waived the opportunity

for an additional hearing and submitted no additional evidence. The IJ again ruled

against Dong. The presumption of a well-founded fear of persecution was rebutted, the IJ

held, primarily because Dong had testified that he actually was not an adherent of Falun

Gong, while country reports indicated only that China was intent on persecuting those

who are Falun Gong practitioners. “By his own testimony [Dong] does not belong to this

targeted group of individuals, and the [court] is not convinced from the evidence that the

Chinese government would continue to impute a belief in Falun Gong to [Dong] and

subject him to the mistreatment described in the country reports.” A.R. 107–08. Also,

the IJ reasoned, that Dong “was able to renew his passport without incident” suggested

that he would not be persecuted on return to China. A.R. 108. Accordingly, the IJ held,

the “preponderance of the evidence shows that [Dong] does not have a well-founded fear

of future persecution.” Id.

         The BIA again sustained Dong’s appeal.      The IJ, the Board found, had not

addressed whether the government met its burden of establishing fundamentally

“changed circumstances” so as to rebut the presumption of a well-founded fear. That

Dong in fact does not practice Falun Gong, the Board explained, is not in itself a

“changed circumstance”: Dong also had not been a Falun Gong practitioner the first time

he was persecuted, and that had not stopped the Chinese government from imputing to

him pro-Falun Gong beliefs. Nor was it clear that the IJ had determined that Dong’s

                                            9
ability to obtain a passport amounted to a “fundamental change in circumstances”

sufficient to rebut the presumption – as an indication, for instance, that the Chinese

government no longer was interested in punishing Dong.           Accordingly, the Board

remanded once again, so that the IJ could “consider whether there are changed

circumstances and, if so, explain why there are changed circumstances.” A.R. 75. The

BIA also suggested that the IJ might address the second means of rebutting the

presumption of a well-founded fear, and whether “harm to [Dong] could be avoided by

his relocating within China.” Id.

       For the third time, the IJ ruled against Dong. The government again declined to

offer supplemental evidence to meet its burden of proof. The IJ determined, however,

that the record evidence satisfied the “fundamental change in circumstances” standard for

rebuttal. Specifically, the IJ determined that the Chinese government’s willingness to

issue Dong’s passport “evinces its acceptance of his past behavior” and that it “is no

longer interested” in Dong. A.R. 47. That is enough, the IJ concluded, to constitute a

fundamental change in personal circumstances for purposes of rebutting the presumption.

In a footnote, the IJ also noted that Dong “testified the last time his parents told him

police looked for him was September 2009,” which he took as support for his

determination that the “Chinese government quickly lost interest” in Dong after his initial

persecution. A.R. 47 n.2.

       The IJ then turned to the alternate means of rebutting the presumption, making a

separate finding that Dong could “not meet his burden to show it would be unreasonable

for him to relocate within China to avoid persecution in the future.” A.R. 48. That was

                                            10
so, the IJ reasoned, because neither the record evidence nor country conditions suggested

that “Chinese authorities communicate with one another,” and would track Dong from

one province to another if he relocated; instead, the issuance of Dong’s passport

“suggests there is no national system in place that alerts local officials in a new place as

to [Dong’s] past activities.”    A.R. 49.    For this reason, too, the IJ held that the

presumption of a well-founded fear of persecution had been rebutted. 2

       Dong appealed, and this time the BIA affirmed the IJ’s ruling. The Board upheld

the IJ’s determination that “there has been a fundamental change in circumstances such

that [Dong] no longer has a well-founded fear of persecution,” in that the Chinese

government no longer imputes to Dong pro-Falun Gong political views or has an interest


       2
          The IJ also took the view that the risk of future persecution is mitigated in this
case because Chinese authorities focus primarily on persecuting “high-profile” Falun
Gong activists, and not “lay persons” whose conduct, like Dong’s, is “limited to handing
out pamphlets.” A.R. 48. The IJ did not treat this factor as evidence of a “change in
circumstances” under 8 C.F.R. § 1208.13(b)(1)(i)(A), and properly so; there is nothing to
suggest that there has been any “change” in Chinese policy on this matter since Dong
initially was persecuted precisely for handing out pamphlets and despite the absence of
any “high-profile” activity. Under the governing regulation, there are two and only two
means of rebutting the presumption of a well-founded fear of future persecution –
changed circumstances and reasonableness of relocation – and evidence that goes to
neither of those factors but only to a general likelihood of future persecution cannot
suffice to meet the government’s rebuttal burden. Id. § 1208.13(b)(1)(i)(A)–(B). Indeed,
in adopting its current regulation, the agency rejected a proposal that would have allowed
for more generalized consideration of any evidence bearing on the likelihood of future
persecution. Compare New Rules Regarding Procedures for Asylum and Withholding of
Removal, 63 Fed. Reg. 31,945, 31,947, 31,949 (proposed June 11, 1998) (proposing that
government may rebut presumption based on “any evidence, or lack thereof, bearing on
future persecution”), with Asylum Procedures, 65 Fed. Reg. 76,121, 76,127, 76,133 (Dec.
6, 2000) (final rule explaining that regulatory language “is changed to state that the
[government] must show a ‘fundamental change in circumstances’ in order to overcome
the presumption”).

                                            11
in harming him. A.R. 4. And it found “no clear error” in the IJ’s determination that the

presumption also was rebutted because Dong can “safely relocate” within China. Id.

       Dong timely petitioned this court for review.



                                            III.

       When the Board affirms an IJ’s order with an opinion of its own, as here, we

review both decisions. Salgado-Sosa v. Sessions, 882 F.3d 451, 456 (4th Cir. 2018). The

issue presented in this appeal is whether the agency erred when it found that the

presumption of a well-founded fear of persecution, triggered by Dong’s past persecution,

had been rebutted. We review that determination, which we have recognized as a factual

finding, under a substantial evidence standard, affirming so long as a reasonable

factfinder could agree with the agency’s conclusions. See Essohou v. Gonzales, 471 F.3d
518, 520 (4th Cir. 2006).

       In the ordinary case, the applicant bears the burden of proof as to refugee status

and asylum eligibility, and a denial of asylum is based on the agency’s conclusion that

the applicant failed to meet his evidentiary burden. In such cases, we ask whether the

record evidence so clearly supports the applicant’s position that “no reasonable factfinder

could fail to find eligibility.” Dankam v. Gonzales, 495 F.3d 113, 119 (4th Cir. 2007).

Here, our inquiry is slightly but critically different. The question in this case is whether

the government sustained its burden of proof, establishing by a preponderance of the

evidence one of the two conditions that will rebut the presumption: that there has been a

“fundamental change in [Dong’s] circumstances” since he last was persecuted, so that he

                                            12
no longer has a well-founded fear that he will be persecuted again; or that Dong can

avoid persecution by safely relocating to a different area of China.         See 8 C.F.R.

§ 1208.13(b)(1)(i), (ii). So under the substantial evidence standard, we must defer to the

agency’s findings unless a reasonable factfinder would be “compelled to conclude” that

the government had not met its burden of showing changed circumstances or the

possibility of relocation by a preponderance of the evidence. See Essohou, 471 F.3d at

520, 522.

                                             A.

       We begin with the agency’s determination that a “fundamental change in

circumstances” rebutted the presumption that Dong’s fear of future persecution was

“well-founded” in light of his past experience.           The government established a

fundamental change, the agency held, by proving that the Chinese government no longer

views Dong as a Falun Gong adherent and thus no longer wishes to mistreat him. To

reach that conclusion, the agency relied on two facts: first, that the Chinese consulate in

New York issued Dong a passport; and second, that Dong’s parents last informed him

that Chinese authorities searched for him at their home in September of 2009. After

careful consideration of the record as a whole, we are compelled to conclude that neither

of those facts, taken separately or together, reasonably could be seen as sufficient to

establish by a preponderance of the evidence that the Chinese government “lost interest”

in Dong, A.R. 47 n.2, after his initial detention and beating.

       The agency placed primary reliance on issuance of the passport, a fact noted in

each of the IJ’s decisions rejecting Dong’s application.         The agency’s theory is as

                                             13
follows: A State Department report says that the Chinese government refuses reentry to

citizens who are “considered dissidents, Falun Gong activists, or ‘troublemakers.’” A.R.

47. So, the agency reasons, if the Chinese government perceived Dong to be a pro-Falun

Gong activist deserving of punishment, then the New York consulate would have refused

to issue him a passport. By instead issuing a passport, the New York consulate signaled

the Chinese government’s willingness to “accept[] Dong’s past behavior” and its decision

no longer to impute to him pro-Falun Gong sympathies. Id.

       That finding is flawed in two principal respects. First, it is contradicted by other

record evidence. The agency credited and specifically relied upon Dong’s testimony that

in the same month during which his passport was issued in New York – September of

2009 – Chinese police were searching for Dong at his parents’ house, in connection with

his initial distribution of Falun Gong pamphlets. See A.R. 47 n.2. But as Dong argues,

issuance of a passport in New York cannot mean that Chinese authorities had “lost

interest” in him if local police simultaneously were pursuing him at home.             The

government has offered no explanation for this significant contradiction, and the agency

at no point addressed it. As a result, we are left with an agency inference that cannot be

“square[d] . . . with the undisputed facts of the case.” Temu v. Holder, 740 F.3d 887, 891

(4th Cir. 2014) (vacating under substantial evidence standard because agency conclusion

is logically inconsistent with record evidence).

       There is, however, a different inference that could be drawn from Dong’s passport,

one which is consistent with the timeline adopted by the agency. It is possible, as Dong

argues, that the reason he was issued a passport is not because Chinese authorities had

                                             14
ceased imputing to him pro-Falun Gong sympathies, but because “there is no national

system in place,” A.R. 49, that would have alerted the New York consulate to Dong’s

original arrest and persecution, or to any future plans local police might have for him.

And indeed, in another part of his opinion, the IJ himself adopted precisely that view,

explaining that Dong had not shown that safe relocation within China was infeasible

because “it is unlikely local authorities among the provinces communicate with one

another or with the national authorities.”      A.R. 48–49.   The passport itself, the IJ

concluded, was suggestive not of a change in heart on the part of Chinese authorities, but

of a simple communications gap: Dong’s “ability to receive a valid Chinese passport

suggests there is no national system” for tracking the past activities of Chinese citizens

like Dong. A.R. 49; cf. Temu, 740 F.3d at 892 (vacating under substantial evidence

standard where agency makes “internally contradictory” findings). And this alternative

inference, of course, has the virtue of explaining why the New York consulate might

issue a passport to Dong even as local police continued to hunt for him at his parents’

house in China.

      That brings us to the second problem with the agency’s finding. Citing Niang v.

Gonzales, 492 F.3d 505 (4th Cir. 2007), the government insists that where the record

“plausibly could support two results” – the one chosen by the agency, and a competing

one advanced by the applicant – “reversal is only appropriate where the court finds that

the evidence not only supports the opposite conclusion but compels it.” Id. at 511

(internal quotation marks and emphasis omitted). But that is the standard that applies, as

the court was careful to explain in Niang, when the “applicant . . . bears the burden” of

                                           15
establishing the result in question, id. at 510 (emphasis added), and so we need not decide

in this case whether the evidence not only supports but also “compels” the inference

advanced by Dong. Here, the burden is on the government, and the government must

prove that the inference the agency drew from the passport is “more probable” than

Dong’s alternative explanation. See Concrete Pipe & Prods. of Cal., Inc. v. Constr.

Laborers Pension Tr. for S. Cal., 508 U.S. 602, 622 (1993) (emphasis added) (defining

“preponderance of the evidence” standard). The agency nevertheless cited no evidence

and offered no “reasoned explanation,” Tassi, 660 F.3d at 719, for why its inference,

even if plausible – notwithstanding, that is, its inconsistency with other record evidence

and a key part of the IJ’s own analysis – is more convincing than plausible inferences

pointing in the other direction. See Metro. Stevedore Co. v. Rambo, 521 U.S. 121, 137

n.9 (1997) (defining preponderance of the evidence standard as met when the evidence in

favor of a proposition is “more convincing” than the evidence against). 3 Under these

circumstances, and in light of all of the record evidence, we conclude that no reasonable

factfinder could determine that the government had met its burden of proving that it is

“more probable than [not],” Concrete Pipe, 508 U.S. at 622, that issuance of Dong’s

passport reflects a decision by Chinese authorities to forgo further persecution of Dong.




       3
         Indeed, neither the IJ nor the BIA ever referred expressly to the government’s
burden of proof on this issue, nor linked that burden to the preponderance of the evidence
standard to which the government is held. On the one occasion the IJ did mention the
burden of proof, he incorrectly assigned to Dong the burden of showing that he could not
avoid the risk of persecution by relocating within China, A.R. 48, as we discuss below.

                                            16
       Although the IJ relied primarily on the issuance of Dong’s passport for its

“changed circumstances” determination, he also noted testimony by Dong purportedly

establishing that Chinese authorities “ceased pursuing him” after September 2009, and

have not searched for him since. A.R. 47 n.2. From this “concession,” Gov’t Br. 17, the

agency concluded that the “Chinese government quickly lost interest in [Dong] after his

two-day detention.” A.R. 47 n.2.

       As an initial matter, the agency’s premise – that Dong testified that authorities

stopped searching for him after September 2009 – is not supported by the record. Dong

testified only that September 2009 was the last time he spoke to his parents about

Chinese police searching his family’s home. When asked, “Have the police been to your

house looking for you since September of 2009?,” Dong answered, “Well, we didn’t talk

about that anymore.” A.R. 381. That is not a concession that the police never again

visited Dong’s home, let alone that they “ceased pursuing him” altogether. Indeed, when

later asked whether he believes “the government is actively looking for [him],” Dong

responded, “Yes,” A.R. 383 – consistent with the fact, acknowledged by the agency, that

Chinese authorities “continue to detain and harm Falun Gong practitioners in China.”

A.R. 48 n.3. The agency’s reliance on Dong’s testimony to show that Chinese authorities

have stopped searching for him rests on an “inaccurate perception[] of the record or . . .

speculation and assumption,” neither of which is sufficient to sustain its finding under the

substantial evidence standard. See Tassi, 660 F.3d at 725.

       And again, even if we were to assume the validity of the agency’s finding that

police stopped searching for Dong after September 2009, the burden would be on the

                                            17
government to prove that this makes it more probable than not that Chinese authorities no

longer impute pro-Falun Gong sympathies to Dong and have “lost interest” in persecuting

him. As with issuance of the passport, however, there are other equally or more plausible

inferences that could be drawn. For instance, authorities may have stopped searching for

Dong at his home after September 2009 because they learned that Dong had fled the

country – likely the case if, as the agency assumes for its ultimate conclusion regarding

Dong’s passport, the New York consulate and local Chinese authorities are in

communication about citizens like Dong. Or perhaps the police simply exhausted their

leads but remained interested in reopening the case should Dong return home. When

asked at oral argument which of these scenarios might be true, the government answered

candidly that “[w]e simply do not know.” Oral Argument at 28:59–29:25. Were this the

ordinary case, with the burden of proof on the applicant, that might be enough; we could

not reverse the agency’s determination unless the record “compel[led]” selection of a

plausible inference different than the one adopted by the agency. Niang, 492 F.3d at 511.

But it is not enough here, where it is up to the government to prove that its inference is

the more likely one:    that if in fact local police stopped searching for Dong after

September 2009, the more probable explanation is that Chinese authorities have decided

no longer to target Dong for persecution should he return.

      For all of these reasons, we are compelled to conclude that the agency erred in

finding that the presumption of a well-founded fear of persecution to which Dong is

entitled was rebutted by an adequate showing of a “fundamental change in

circumstances.” No reasonable adjudicator could find that either of the facts on which

                                           18
the agency relied, alone or together, establish by a preponderance of the evidence that

Chinese authorities have changed their minds about Dong and no longer impute to him a

pro-Falun Gong opinion or have an interest in punishing him. We accordingly vacate the

agency’s ruling that the presumption was rebutted on this ground.

                                             B.

       There is, as we describe above, an additional ground on which the presumption of

a well-founded fear of persecution may be rebutted:           Even if there has been no

fundamental change in circumstances, the government may rebut the presumption by

proving, by a preponderance of the evidence, that the applicant “could avoid future

persecution by relocating to another part” of his country. 8 C.F.R. § 1208.13(b)(1)(i)(B),

(ii). The agency denied Dong’s application on this separate ground, as well. But as the

government concedes, this alternative holding is not a basis on which we may affirm the

agency’s decision. In considering the relocation issue, the IJ expressly failed to hold the

government to its burden of proof, instead shifting that burden to Dong and holding that

Dong had “not met his burden to show it would be unreasonable for him to relocate

within China to avoid persecution.” A.R. 48 (emphasis added). And although Dong

raised that error on appeal to the BIA, the Board did not correct it, concluding instead that

there was “no clear error” in the IJ’s determination. A.R. 4. Accordingly, we vacate this

portion of the agency’s ruling as well, and remand for further consideration with the

burden of proof properly placed on the government.




                                             19
                                           IV.

      For the foregoing reasons, we grant the petition for review, vacate the denial of the

asylum and withholding claims, and remand for further proceedings consistent with this

opinion.


                                            PETITION FOR REVIEW GRANTED AND
                                         REMANDED FOR FURTHER PROCEEDINGS




                                           20